I would not want to be understood as holding at this time, that a holder of a coupon may not, at times, be held to be negligent in presenting it for payment, so that the loss thereof will fall on him. That point has been mentioned only incidentally, and is not involved herein. In this case the contract provided that the coupons might be presented, and would be paid, in either one of two places. This part of the contract was not carried out when the coupons were presented to the Town Treasurer in Lusk.
 *Page 1